          Case 1:21-mc-91545-ADB Document 1 Filed 08/23/21 Page 1 of 4




SCOTT A. HAGEN (4840)
KATHERINE E. PRIEST (14758)
RAY QUINNEY & NEBEKER P.C.
36 South State Street, Suite 1400
Post Office Box 45385
Salt Lake City, UT 84145-0385
Telephone: (801) 532-1500                                   Case: 2:21−mc−00502
Facsimile: (801) 532-7543                                   Assigned To : Shelby, Robert J.
  shagen@rqn.com                                            Assign. Date : 8/23/2021
                                                            Description: S. et al v. Blue Cross and
Attorneys for Defendants Blue Cross and Blue                Blue Shield of Massachusetts et al
Shield of Massachusetts, Inc. and Blue Cross and
Blue Shield of Massachusetts HMO Blue, Inc.

                                  UNITED STATES DISTRICT COURT
                                        DISTRICT OF UTAH
BRENT S., ANGIE S., J.B., R.B., A.F., C.S.         (Currently pending in the United States
and H.S. individually and as representatives       District Court for the District of
of the class of similarly situated individuals,    Massachusetts, Case No. 1:17-cv-11569-
                                                   ADB)
                    Plaintiffs,

               v.
                                                   Utah Misc. Case No. ______________
BLUE CROSS AND BLUE SHIELD OF
                                                    STIPULATED MOTION TO
MASSACHUSETTS, INC., and BLUE
                                                    TRANSFER MOTION TO COMPEL
CROSS AND BLUE SHIELD OF
                                                    COMPLIANCE WITH SUBPOENA
MASSACHUSETTS HMO BLUE, INC.
                                                    TO ISSUING COURT PURSUANT TO
                    Defendants.                     RULE 45(f)



       Pursuant to Rule 12(b)(3) of the Federal Rules of Civil Procedure and 28 U.S.C.

§ 1404(a), Defendants Blue Cross and Blue Shield of Massachusetts, Inc. and Blue Cross and

Blue Shield of Massachusetts HMO Blue, Inc (together, “BCBSMA”) and the party subject to

subpoena, Denials Management Inc. (“DMI”) (collectively, the “Parties”), by and through their

respective counsel of record, hereby stipulate and jointly move that this miscellaneous action and

the motion to compel compliance with a subpoena duces tecum should be transferred to the
          Case 1:21-mc-91545-ADB Document 1 Filed 08/23/21 Page 2 of 4




issuing court, specifically to the District Court of Massachusetts, Judge Allison D. Burroughs

presiding, in the above captioned matter under the Massachusetts Case No. 1:17-cv-11569-ADB.

A copy of the subpoena at issue is attached as Exhibit 1.

       In support of this stipulated motion, the Parties state as follows:

       FRCP 45(f) provides: “When the court where compliance is required did not issue the

subpoena, it may transfer a motion under this rule to the issuing court if the person subject to the

subpoena consents. . . .”

       Here, DMI is located in Salt Lake City, Utah, so compliance is required in this Court.

DMI consents, by this stipulation, to transferring BCBSMA’s motion to compel compliance to

the issuing court presiding over the underlying litigation. Furthermore, but also a transfer will

promote judicial economy and ensure consistency in rulings because, among other reasons:

       1. Judge Burroughs is already familiar with the facts and issues in the
          underlying case, which has been heavily litigated. This case differs
          from cases where the court in the underlying case may not have a great
          deal of familiarity with the issues in the case because a subpoena-
          related motion is the first or one of a few motions in dispute.

       2. The timing weighs in favor of transfer. BCBSMA requests the
          discovery in support of its opposition to a pending motion for class
          certification. Judge Burroughs, because of her familiarity with the
          underlying case, will likely be able to rule on this motion more quickly
          than this Court likely could given it would need to get up to speed,
          which may delay discovery.

       3. Judge Burroughs has previously presided over discovery disputes
          involving related issues. Further, uniformity of discovery rulings is
          critical to achieving fairness to the parties and non-parties.

       4. Transferring the motion will avoid potentially disrupting the issuing
          court’s management of the underlying litigation both procedurally and
          substantively.
       Accordingly, the Parties respectfully request that, pursuant to Rule 45(f), this Court

transfer BCBSMA’s motion to compel compliance with the subpoena to the District Court of

Massachusetts, Judge Allison D. Burroughs presiding, in the above captioned matter under Case

No. 1:17-cv-11569-ADB.


                                                 2
  Case 1:21-mc-91545-ADB Document 1 Filed 08/23/21 Page 3 of 4




DATED this 23rd day of August, 2021.

                                  RAY QUINNEY & NEBEKER P.C.


                                  /s/ Scott A. Hagen
                                  Scott A. Hagen

                                  Attorneys for Defendants Blue Cross and Blue
                                  Shield of Massachusetts, Inc. and Blue Cross and
                                  Blue Shield of Massachusetts HMO Blue, Inc.


DATED this 23rd day of August, 2021.

                                  KING & BURKE, P.C.


                                  /s/ Thomas R. King
                                  Thomas R. King (signed with permission)

                                  Attorney for Denials Management, Inc.




                                       3
         Case 1:21-mc-91545-ADB Document 1 Filed 08/23/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on the 23rd day of August, 2021, a copy of the foregoing was

served on all counsel of record via the Court’s CM/ECF service. A copy was also emailed to

the following:

                 Thomas R. King
                 King & Burke, P.C.
                 7390 South Creek Road, Suite 104
                 Sandy, Utah 84093
                 trking@3kingslaw.com

                 Lisa Weddle
                 Jordan McCrary
                 Morgan Lewis & Bockius LLP
                 300 S. Grand Ave. 22nd Floor
                 Los Angeles, CA 90071
                 Lisa.Weddle@morganlewis.com
                 Jordan.Mccrary@morganlewis.com

                 Brian S. King
                 Brian S. King, P.C.
                 420 E. South Temple, Suite 420
                 Salt Lake City, Utah 84111



                                             /s/ Doris Van den Akker




                                                  4
